— Order reducing alimony reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Appeal by defendant dismissed, with ten dollars costs. (Hooper v. Beecher, 109 N. Y. 609.) We are of opinion that the Special Term did not properly exercise its discretion in the light of prior orders by a court of co-ordinate jurisdiction and the prior determination by this court. Further, the plaintiff should not be compelled to seek redress in another jurisdiction. It was not because of any act of hers that action was taken in the State of New Jersey; it was due to an attempt upon the part of defendant to evade the responsibility of supporting the plaintiff and her infant children. The bond given in the State of New Jersey was not to secure the payment of alimony in that State, but was a ne exeat bond. Young, Kapper, Lazansky, Hagarty and Carswell, JJ., concur.